Cochran, J.,
delivered the opinion of this Court:
The appellant assumes in the petition for the writ of mandamus in this case, that for the purpose of State taxation, a legislative assessment of the aggregate amount of interest bearing deposits in the Savings Bank of Baltimore, on the 1st of July, 1862, was made by sec. 95, Art. 81, Code Pub. Gen. Laws, and that the duty of paying the State tax thereon, at the rate fixed by the amendment to sec. 23, Art. 81, made by tbe Act of 1862, ch. 105, was imposed on the President of the bank, without regard to the existing’ character of the deposits, or right of any depositor, to exemption from taxation under other provisions of the Code.
The appellee, referring to see. 23, Art. 81, as amended by the Act of 1862, ch. 105, which provides for a State tax of twenty-five cents “on every hundred dollars worth of assessable property according to the valuation thereof,” denies this to be the true construction of sec. 95, and insists: 1st. That these deposits were liable to assessment, only upon valuation, and as no valuation appears to have *516been had, that there was no assessment of the tax claimed; 2nd. That a large portion of the deposits had been invested in the bonds of the United States, and for that reason were not liable to taxation; 3rd. That other portions of the deposits had been invested in the stocks of other corporations which had already paid the State tax, and in State stocks, from the interest of which the State tax had been deducted and retained by the State Treasurer; and 4th. That the aggregate amount of interest bearing deposits, reported to the Comptroller, included deposits of charitable corporations, the respective amounts of which were less than $15,000, and of persons in amounts of less than $50, which corporations and persons are exempt from taxation.
Eor the purpose of reaching a judicial determination of the several questions involved in these proposition, it was assumed, in the argument at the bar, that the aggregate of the interest bearing deposits, reported to the Comptroller, included investments made to indefinite amounts in the stocks and securities mentioned, and also deposits of charitable corporations in amounts of less than $15,000, and of persons in amounts of less than $50.
That the Legislature of the State has power to value any taxable property within the State, and' assess thereon a just proportion of the public taxes, we think cannot he disputed. The exercise of such a power, in conformity with the principle of equality of taxation of taxable values, could, in no legal sense, be a violation of the terms or spirit of the 13th Art. of the Declaration of Rights, which simply declares the liability of persons, owning property within the State, to contribute for the support of the Grovernment, in proportion to their actual worth in such property. The condition of the liability, thus pronounced, that it should be proportional to actual worth, was undoubtedly intended to prevent abuse of the taxing power, and, in that respect, prescribe a general rule to which all legislative measures for the imposition and collection of taxes, should conform. The duty of ascertaining taxable values and oí *517assessing; and collecting Lite taxes thereon, necessarily rests in she discretion of tho Legislature, and it may perform that duty by its own legislative acts, or through, the agency of such officers or tribunals as it may appoint for that purpose. State vs. Mayhew, 2 Gill, 487. Tho legislative power to assess and compel the payment of State taxes to be made directly to the State Treasurer, without other official assistance, implies power to determine the value of tho property to be assessed, and consequently a power of discrimination in selecting and fixing the taxable values. These powers have been so long; exercised without objection, that they cannot bo brought in question now, without contravening, in that respect, the settled policy of the State. Tax Cases, 12 G. & J., 117. State vs. Mayhew, 2 Gill, 487. But the objection, on which tho appellee chiefly relied in this branch of the case, was, that there had been no legislative assessment of tho tax claimed. Tho question as to the fact and extent of the assessment thus presented involving all the other questions in the case, depends entirely upon the construction of sec. 95, Art. 81, which requires the President of any Savings Bank, receiving deposits and giving certificates therefor, bearing interest, to report to the Comptroller, on the 1st day of July in each year, the aggregate amount of such deposits then in bank, and on the same day to pay to the Treasurer (he amount of the State tax thereon out oí' the in ¡crest payable to tbe depositors. It was said that tbe interpretation of this provision should be governed by the 23rd and 94tb sees, of the same Art. We do not think so. The 23rd sec. provides generally for the assessment of all “property according to valuation, and in view of its general character and purpose, it should not be permitted to control the construction of' other provisions which look to or imply exceptional methods of assessment. Nor does the 94th sec. appear to have any direct bearing upon this question. That sec. was evidently framed with tho single purpose of fixing a taxable liability upon the property and assets of corporations not *518represented by capital stock. According to our understand» ing, it relates exclusively to such property as corporations, not represented by capital stock, may hold in absolute ownership for the use and benefit of the corporators. The end proposed by the 95th sec. is an entirely different one; for it provides for the taxation of property, the possession of which is qualified by rights superior, in some sense, to those of the corporation itself. It proceeds on the theory, that deposits in a Savings Bank, for which certificates bearing interest have been given, without regard to the character or form they may have assumed by investment, belong to the depositors who are not corporators, and not to the corporation or persons clothed with the corporate franchise. There can be no question as to the consistency of this provision with the organic character of the bank in this case, whose powers and duties under its charter, are clearly those of an agent or trusteé. It is authorised to receive deposits and invest them, but it has power to do so only for the benefit of the depositors, to whom the interest or profits of the investments are made payable at stated intervals. It deals with them as principals entitled to withdraw their deposits at any time upon notice, and the property, in which the deposits may have been invested, is held by the bank for their use, and accounted for as deposits subject to their right of withdrawal. In contemplation of the bank charter, deposits bearing interest are invested deposits, and the section in question, in providing for the taxation of that species of property, necessarily assumes such deposits, and the investments, from the revenue of which the interest is payable, to be one and the same thing. Standing thus by legislative intendment as reciprocal representatives of each other, a tax- on either, of necessity becomes a tax on the other, and upon the same principle, the exemption of either from that liability would operate as an exemption of the other. With this expression of opinion as to the office of the bank, and the interchangeable character of the investments and deposits, we proceed to consider *519whether there was an assessment of the tax sought to be recovered by the 95th section.
Recurring to the language of that provision, to which alone we must go for its meaning and effect, we find that payment of the State tax is required to be made on the 1st day of July, on the aggregate amount of deposits bearing interest found to bo in the bank on that day. No time is allowed for their valuation, nor is any provisioo made for the intervention of any public officer or tribunal for that purpose, and it abundantly appears from the concluding clause, that the Legislature contemplated nothing further as necessary to be done, to ascertain the value made liable for the tax in question. The force of the terms used wholly excludes the idea of an assessment upon valuation. The rate of the tax is prescribed by the amendment of sec. 23, and as the report of the President of the bank to the Comptroller shows an assessable value, the requirement of an immediate payment of the tax thereon, operates as a direct legislative assessment; of the tax. Neither the depositors nor the bank in either of its possible relations of’ debtor, agent or trustee, can question the propriety of assuming the nominal value of the deposits bearing interest, as their true taxable value. The bank both receives and returns the deposits in money, and it is evident that a taxable value differing from their nominal value, could not bo ascertained without resorting to some measure or standard not recognized by the Code. This assessment does not affect, however, the provisions which specifically exempt certain persons, corporations, and kinds of nominal securities from taxation, nor did the Legislature in making it, contemplate any restriction or modification of those which provide for the assessment and payment of the tax on the capital stock of other corporations, in which the deposits of Savings Banks should be invested.
The privilege of exemption, granted to charitable corporations assessed for less than 015,000, and to persons assessed for less than 050, remains unimpaired, and as the *520public loans and stocks of 1 he United States are also exempt, it follows, that the deposits of such corporations and persons, and also those invested in, and represented by, such loans or stocks, are not within the meaning or effect of this section. Deposits invested in the capital stocks of corporations, whose officers are required by law to pay .the State tax thereon, should also be excluded from its operation for the reason, that the tax on the stocks is, in effect, a tax on the deposits invested in such stock. Tbe same principle applies to the case of deposits invested in the bonds or stocks of the State, from the interest of which the Trea¡ffirer may, or is required to deduct and retain the amount of' the State tax. The principle of liability for taxes in proportion to actual worth in real and personal property, declared by tbe 13th Art. Dec. of Rights, is a bar to double taxation, and all legislative provisions for the assessment and collection of taxes should be so construed as to avoid that result. These views necessarily lead us to the conclusion, that the true taxable value of the deposits bearing-interest, reported to the comptroller in this case, must be ascertained by deducting from thoir aggregate amount the several amounts invested in United States, State, Bank and Gas Company’s stocks, and those of non-taxable persons and corporations; the remainder being the amount liable for the tax contemplated by this section. It was admitted that the tax on the State, Bank and Gas stocks, had already been paid, and in accordance with the views expressed, we must assume that the taxable liability of the deposits represented by those stocks, was thereby exhausted. The case was argued however upon the further concession, that the amount reported to the Comptroller included deposits of charitable corporations in amounts of less than $15,000, and of persons in amounts of less than $50, upon which the question was raised, whether the bank, acting for such depositors, had the right to claim an exemption of those deposits, without first showing that the depositors had not been assessed respectively for values *521exceeding those amounts. The right of such depositors to exemption generally was not disputed, and there appears to be no reason why the bank, acting for them, should not assert that privilege. These depositors can be made liable for the tax only by assessments for values exceeding the amounts stated, and the State in establishing its claim to the tax upon their property is bound to show their liability by such an assessment. The principle involved is not affected by the fact that the bank has possession of the deposits of such persons and corporations, nor is the State relieved of the duty of showing that such deposits are not within the privilege claimed. As there is nothing in this case showing that these depositors have been assessed to amounts sufficient to make tbem liable to taxation, their deposits must be excluded from tbe operation of the 95tli section. Applying the principles stated in this opinion, there can be no difficulty in ascertaining the amount of the deposits upon which the tax should he paid. The Comptroller, by virtue of the Constitution, superintends the fiscal affairs of the State, and has full power to adjust and settle all public accounts.
(Decided Jan. 27th, 1864.)
We think, upon a careful consideration of the whole case, that the mandamus was properly refused, and therefore affirm the order from which this appeal was taken with costs to the appellee.

Order affirmed.